Citation Nr: 0901185	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  02-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2003, the veteran appeared at a videoconference before 
the undersigned Veterans Law Judge.  A copy of that 
transcript is of record.  

In April 2004, the Board remanded this matter for further 
development.

In a March 2006 decision, the Board denied service connection 
for a low back disability.  The veteran appealed this 
decision to the United states Court of Appeals for Veterans 
Claims (Court).  

In January 2008, the Court vacated the March 2006 decision 
and remanded this matter to the Board for further action 
consistent with its decision. 

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In its April 2004 remand, the Board instructed that the 
veteran should be afforded a VA examination to obtain an 
opinion as to whether it was at least as likely as not that 
any current low back disorder was relating to a lifting 
injury or any other disease or injury during the veteran's 
service.  

The Board also instructed that the agency of original 
jurisdiction (AOJ) should obtain treatment records of 
treatment for a back disability at St. Mary's Hospital, 
Huntington, West Virginia, in November or December 1980; at 
Mount Saint Mary's Hospital in Longview, Texas, in 1985; and 
at the Huntington, West Virginia, VA Medical Center from 
April 2002.  

In a December 2004 letter, the AMC requested that the veteran 
supply authorizations for it to obtain records from St. 
Mary's Hospital in Huntington, West Virginia, and Mount St. 
Mary's Hospital in Longview, Texas.  

In December 2004, the veteran supplied his signature on 
written authorizations but did not provide the proper address 
or any other information.  While several additional private 
treatment records were obtained from different facilities, it 
does not appear that any attempts were made to obtain 
treatment records from St. Mary's or Mount Saint Mary's.  

The veteran was afforded the requested examination in August 
2005.  In response to the question as to the etiology of any 
current low back disorder, the examiner indicated that the 
veteran had been involved in an industrial accident in 1985.  
He stated that he could not find the hospitalization records 
or the worker's compensation records associated with that 
accident.  He observed that worker's compensation had been 
paid for two years by Liberty Mutual Insurance Co.  

The examiner stated that it was at least as likely as not 
that the veteran's current back disorder was the result of 
injury in 1985 which the veteran had previously noted when 
seen at the Huntington VAMC and it was as likely as not or 
not as likely as not as due to his military muscular strain.  

The examiner also commented that medical records from where 
the veteran was admitted at the time of his injury in 
Longview, Texas, and records from the decision made regarding 
his compensation, for which he was paid for two years, and/or 
the records from Liberty Mutual Insurance Co. would help 
clarify this issue.  

In its January 2008 decision, the Court found that the 
opinion provided by the August 2005 VA examiner was confusing 
and contradictory and required clarification.  The Court 
observed that there was no indication in the record that the 
Board obtained the records that the examiner thought would be 
helpful in rendering an opinion, nor had the Board explained 
its failure to do so.  The Court held that the Board should 
have either returned the examniantion report to the examiner 
for clarification or provided an explanation as to why such 
action was not necessary.  

The Board further notes that there is an August 2004 Social 
Security Administrative Law Judge's decision, but the medical 
records considered in that decision have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all medical 
records associated with the veteran's 
claim for benefits awarded in August 
2004.  

2.  After obtaining the addresses and 
proper authorization from the veteran, 
obtain and associate with claims folder 
copies of the treatment records 
associated with any 1985 hospital stay at 
Mount St. Mary's Hospital relating to any 
back injury, and copies of all records 
from Liberty Mutual Insurance Co., 
including treatment records and legal 
documents associated with the worker's 
compensation claim, filed in conjunction 
with the injury.  If the requested 
records are unavailable, all attempts to 
obtain these records should be 
documented.  

3.  Request that the veteran provide the 
full address of St. Mary's Hospital in 
Huntington, West Virginia, as it relates 
to treatment received for a back disorder 
in 1980.  After obtaining the address and 
proper authorization from the veteran, 
obtain and associate with claims folder 
copies of the treatment records 
associated with any treatment in 1980.  
If the requested records are unavailable, 
all attempts to obtain these records 
should be documented.  

4.  Then schedule the veteran for a VA 
examination to determine the etiology of 
any current low back disorder.  All 
indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination and the examiner should state 
that he/she has reviewed the claims 
folder in conjunction with the 
examination.  

Following examination, the examiner 
should answer the following questions:  
Does the veteran currently have a low 
back disorder?  If so, is it at least as 
likely as not (50 percent probability or 
greater) that any low back disorder, if 
found, is related to the veteran's period 
of service, including a reported lifting 
injury?  A rationale is required for each 
opinion that is rendered.   

5.  If the claim on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

